The State of




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 10, 2015

                                    No. 04-15-00573-CR

                                Dominic Stefan ANDERSON,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-2309-CR-A
                         The Honorable William Old, Judge Presiding


                                       ORDER

       The court reporter’s notification of late record is NOTED. Time is extended to December
28, 2015.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court